Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered. 
Status of the claims
Claims 1 and 17 is/are amended, claims 10, 11, 13 are cancelled.  Currently claims 1-9, 12, 14-17 are pending in this application and claims 2, 3, 5, 6, 14, 15 are withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1, 4, 7, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson (20110125137) in view of Maier (20140061517) further in view of Das (20090281494) further in view of Shelnutt et al (20130333564).
Regarding claim 1, 4, 7, Christenson, Fig. 6, discloses a fluid system, the fluid system comprising: a fluid active region comprising at least one fluid-guiding unit 120, wherein the fluid-guiding unit is enabled under control to transport fluid to be discharged out through at least one outlet aperture (outlet or pump); a fluid channel (flow channel from 135 to 140) from in communication with the at least one outlet aperture of the fluid active region, a holding chamber (flow portion from 120 to 135) in communication with the fluid channel and disposed for allowing the fluid to be accumulated therein.
Christenson discloses single valve 130 in a single fluid channel (flow channel from 135 to 140) and fails to disclose fluid channel having a plurality of branch channels with valve in each channel. Maier (Fig 2) teaches a valve system 20 with fluid channel branching into plurality of branch channels each provided with a valve connected with each other in a serial-and-parallel arrangement for redundancy (Para 37) wherein the fluid is discharged out through the branch channels according to opened/closed states of the valves under control.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson with fluid channel having a plurality of branch channels with valve in each 
Christenson as modified fails to disclose a sensor in the fluid channel. Das, Fig 13, Para 58, teaches a pressure sensor 345 in the fluid channel downstream of the valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with pressure sensor in the fluid channel at the valve as taught by Das in order to improve system monitoring.
Christenson as modified fails to disclose the fluid-guiding unit in form of piezoelectric pumps connected with each other in a serial-and-parallel arrangement to transport the fluid such that the holding chamber (downstream of pumping unit) is a convergence chamber.  Shelnutt (Fig 11) teaches a fluid pumping unit form of piezoelectric pumps 1104-1108 connected with each other in a serial-and-parallel arrangement to transport the fluid.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with pumps as piezoelectric driven as taught by Shelnutt as an art-recognized functionally equivalent substitute pumping mechanism yielding predictable results of pressurized fluid transport. It would have been obvious to a person 
Christenson as modified (Fig 6 embodiment) fails to disclose a controller controlling all the system components including active valves.  Christenson (Fig 7 embodiment) teaches a controller 180 controlling all the system components including active valves 130,160.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with controller controlling all the system components including active valves as taught by Christenson (Fig 7 embodiment) in order to provide unified control.
Regarding the term “produced by an integrated process”, the patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
As to claim 12, Christenson as modified fails to disclose a controller and the at least one fluid-guiding unit packaged in a system-in-package manner as an integrated structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the entire system packaged in a system-in-package manner as an integrated structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
As to claim 16, the valves (130 modified to plural valves in view of Maier)  would be located in the plural branch channels connected with each other and disposed in a serial-and-parallel arrangement.
Regarding claim 17, Christenson, Fig. 6, discloses a fluid system, the fluid system comprising: a fluid active region comprising at least one fluid-guiding unit 120, wherein the fluid-guiding unit is enabled under control to transport fluid to be discharged out through at least one outlet aperture (outlet or pump); a fluid channel (flow channel from 135 to 140) from in communication with the at least one outlet aperture of the fluid active region, a holding chamber (flow portion from 120 to 135) in communication with the fluid channel and disposed for allowing the fluid to be accumulated therein.
Christenson discloses single valve 130 in a single fluid channel (flow channel from 135 to 140) and fails to disclose fluid channel having a plurality of branch channels with valve in each channel. Maier (Fig 2) teaches a valve system 20 with fluid channel branching into plurality of branch channels each provided with a valve connected with each other in a serial-and-parallel arrangement for redundancy (Para 37) wherein the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson with fluid channel having a plurality of branch channels with valve in each channel  such that valves/branch channels are connected with each other in a serial-and-parallel arrangement for redundancy as taught by Maier in order to provide more precise flow rate control and to provide redundancy. With multiple valves in series-parallel arrangement, a specific required amount can be delivered through the system with more preciseness.  
Christenson as modified fails to disclose a sensor in the fluid channel. Das, Fig 13, Para 58, teaches a pressure sensor 345 in the fluid channel downstream of the valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with pressure sensor in the fluid channel at the valve as taught by Das in order to improve system monitoring.
Christenson as modified fails to disclose the fluid-guiding unit in form of piezoelectric pumps connected with each other in a serial-and-parallel arrangement to transport the fluid such that the holding chamber (downstream of pumping unit) is a convergence chamber.  Shelnutt (Fig 11) teaches a fluid pumping unit form of piezoelectric pumps 1104-1108 connected with each other in a serial-and-parallel arrangement to transport the fluid.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with pumps as piezoelectric driven as taught by Shelnutt as an art-recognized functionally equivalent substitute pumping mechanism yielding predictable results of pressurized fluid transport. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with pumps connected with each other in a serial-and-parallel arrangement to transport the fluid as taught by Shelnutt in order to provide redundancy and wider range of pressure increase selection across pumping device. With fluid-guiding unit 120 as a series-parallel arrangement of pumps, the holding chamber (flow portion from 120 to 135) would be a convergence chamber (converging flows from pumps’ outlets) allowing the fluid to be accumulated and stored therein until the fluid pressure reaches passive valve cracking pressure.
Christenson as modified (Fig 6 embodiment) fails to disclose a controller controlling all the system components including active valves.  Christenson (Fig 7 embodiment) teaches a controller 180 controlling all the system components including active valves 130,160.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with controller controlling all the system components including active valves as taught by Christenson (Fig 7 embodiment) in order to provide unified control. The controller by controlling pumps and active valves would actively transport 
Regarding the term “produced by an integrated process”, the patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
19.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson (20110125137) in view of Maier (20140061517) and Das (20090281494) and Shelnutt et al (20130333564) further in view of Barbera-Guillem (20090202400).
20.	Christenson as modified fails to disclose length and widths of channels preset according to required flow.  Barbera-Guillem (Para 19) teaches selecting dimensions of fluidic channels according to required flow.
21.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with length and widths of channels chosen according to required flow as taught by Barbera-Guillem in order to provide proper flow characteristics.
Response to Arguments
Applicant's arguments filed 4/29/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments that “passive valve 135 of Christensen is crashed out when the cracking pressure is greater than a threshold value, which means the passive valve 135 is a one-off passive valve to prevent the fluid with over-high pressure to flow into the fluid channel” are not persuasive since the Applicant has misunderstood the term “cracking pressure” in regards to passive valve. The passive valve is described in Christenson (Para 36) as “passive valve 135 is configured to prevent fluid from flowing to the safety valve 150 and active valve 130 when the pump is inactive or off … passive valve 135 can provide MRI-safety”.  Therefore, passive valve is not a one-time use valve.  The term “cracking pressure” in check valve terminology is generally used to describe “opening pressure” of pressure actuated reclosing check valve.
For example, Davis et al (20110238042), Fig 6, discloses a passive valve which is reclosing (Para 41) and defines “cracking pressure” as “In all check valves, the "cracking pressure" is the minimum p.s.i. (pounds per square inch) required to open a valve”.
Similarly, Chambers (20140110003), Fig 1, discloses a reclosable passive valve and defines (Para 7) “cracking pressure” as “A check valve's "cracking pressure" refers to the minimum rated pressure differential required to cause the valve to open and permit fluid flow”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753